Narine v Metropolitan Transp. Auth. (2016 NY Slip Op 08177)





Narine v Metropolitan Transp. Auth.


2016 NY Slip Op 08177


Decided on December 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2016

Richter, J.P., Manzanet-Daniels, Feinman, Kapnick, Gesmer, JJ.


2399 101035/10

[*1]Nalanee Narine, et al., Plaintiffs-Respondents,
vMetropolitan Transportation Authority, et al., Defendants, Shuttle Express Coach, Inc., et al., Defendants-Appellants.

An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Arlene P. Bluth, J.), entered December 23, 2015,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated November 7, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: DECEMBER 6, 2016
CLERK